DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on March 22 of 2022, July 8 of 2022, and August 5 of 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
Applicant's preliminary amendment, filed concurrently with the instant application on March 22 of 2022, has been entered.  Claims 3 and 5-13 have been amended.  No claim has been cancelled, or added.  Claims 1-15 are still pending in this application, with claims 1 and 15 being independent.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Rail Lighting Arrangement with Coupling Unit

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A rail lighting arrangement includes a rail having a plurality of conductor elements for providing electrical energy, a lighting moduleit to the . The coupling unit includes a contacting section configured to project into an opening formed on a surface of the rail to provide connection to an external power source

Specification
The disclosure is objected to because of the following informalities: 
element 3 is referred to as both a “rail” (page 17, line 24) and a “profile” (page 18, line 4);
element 11 is referred to as both a “lighting module” (page 19, line 21) and a “lighting unit” (page 19, line 28);
element 17 is referred to as a “pin-head-like contact elements” (page 21, lines 28 and 29), “punctiform contact elements” (page 23, line 15), and “collectors” (page 23, line 24); and
element 5 is referred to as both a “second inner region” (page 17, line 27) and a “high-voltage region” (page 25, line 28).  
The applicant is advised that the reference characters must be properly applied, with no single reference character being used for two different parts or for a given part and a modification of such part. See MPEP §608.01(g).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting the cited errors, and any other like errors in the specification.

Claim Objections
Claims 1-15 are objected to because they appear to be narrative in form using overly intricate or verbose language which might be considered unclear, and include many grammatical, syntax, and/or typographical errors (see proposed claim amendment, below).

Claim Rejections - 35 USC § 112
Section (a)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the “rail” must necessarily accommodate the recited “at least one lighting module or at least one lighting unit”, or is such module/unit are simply external elements the “rail” is intended to be used with. Claim 1 is further indefinite as it is not clear if the recited “at least one lighting module or at least one lighting unit” is one and the same as the defined “at least one indirect lighting module”, or alternative elements the claimed “rail” is intended to be coupled to. Claim 1 is even further indefinite as the many uses of alternative, functional, and variations of “capable of” language obscures the structural elements and functional limitations the claimed “lighting arrangement” required to be included in the invention as defined by the claims.
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, Claim 1 to define a “lighting arrangement” as presented in the proposed amendments below.

Dependent claims 2-14 are rejected at least for their dependency on indefinite independent claim 1, as previously detailed. 

Dependent claim 3 is indefinite as the use of the phrase “in particular” makes it unclear whether the “contact elements” must necessarily be “punctiform contact elements” or not.  The applicant is advised that a recitation of examples or preferred alternative must be presented in dependent claims. See MPEP § 2173.05(d).
Dependent claim 3 is further indefinite as it fails to provide proper antecedent basis for the limitation “associated elongated contact elements”.
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “contact elements” of the “coupling unit” being “punctiform contact elements”, with the “lighting module” including “elongated contact elements”.

Dependent claim 8 is indefinite as the terms "low voltage" and “high voltage” are relative terms which renders the claim indefinite.  The cited terms are not defined by the claim, the specification does not provide a clear standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.
Dependent claim 8 is further indefinite as the use of the phrase “in particular” makes it unclear whether the “high voltage” must necessarily be “mains voltage” or not.  The applicant is advised that a recitation of examples or preferred alternative must be presented in dependent claims. See MPEP § 2173.05(d).
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the term "low voltage" as attempting to defined a voltage of less than 60 volts, the term “high voltage” as attempting to defined a voltage of more than 100 volts.

Dependent claim 9 is indefinite as the use of the phrase “in particular” makes it unclear whether the “rail” must necessarily be suspended from a “ceiling or another part of a building or on another construction” or not.  The applicant is advised that a recitation of examples or preferred alternative must be presented in dependent claims. See MPEP § 2173.05(d).
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “rail” as necessarily suspended from an overhead structure.

Dependent claim 11 is indefinite as the use of the phrase “in particular” makes it unclear whether the “rail” must necessarily be suspended from a “ceiling or another part of a building or on another construction” or not.  The applicant is advised that a recitation of examples or preferred alternative must be presented in dependent claims. See MPEP § 2173.05(d).
The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the “rail” as necessarily suspended from an overhead structure.

Dependent claim 12  is indefinite as it fails to provide sufficient antecedent basis for the limitation "the control signal".  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 12 to be dependent from claim 11, the first claim to define a "control signal".

Dependent claim 14  is indefinite as it fails to provide sufficient antecedent basis for the limitation "those control signals".  The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, claim 14 to be dependent from claim 11, the first claim to define a "control signal".

Independent claim 15 is indefinite as it is not clear if the “rail” and “lighting arrangement” are simply external elements the claim invention is intended to be used with (as implied by the preamble and the use of “can be” language), or such structural elements are required elements of the claimed invention (as they are used to define structural and functional features of the claimed “coupling unit)”. Dependent claim 15  is further indefinite as it fails to provide sufficient antecedent basis for the limitation "the other component". The applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, Claim 15 as attempting to define a “lighting arrangement” including the “rail”, “conductor device” and the “coupling unit”, and the “second contact device” as configured to electrically connect to at least one additional component.
 

Section (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 attempts to define the “lighting module” and the “coupling part” as capable of interpreting the “control signal” provided by the conductor device”, however, such functional features were already defined in previous claim 11 (from which claim 12 has been assumed to be dependent from; see previous section 21). Therefore, the invention defines by claim 12 appears to be substantially identical to that defined by claim 11.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A lighting arrangement comprising: 
a rail having an inner region  a web closing one end of the inner region, and an opening opposite the web; 
a conductor device in the inner region and configured
a coupling unit having a contacting region configured to pass through the opening of the rail; and 
at least one configured to be received by the rail,
wherein the coupling unit is configured to be received by the rail and electrically connect to the conductor device for receiving electrical energy, and transferring that electrical energy to the at least one lighting module

CLAIM 2.	The lighting arrangement of claim 1, wherein the coupling unit are configured to be displaced in a longitudinal direction one another

CLAIM 3.	The lighting arrangement of claim 1,comprising punctiform contact elements, the comprising elongated contact elements, wherein the coupling unit is electrically connected to the lighting module by coupling the punctiform contact elements to the elongated contact elements.  

CLAIM 4.	The lighting arrangement of claim 3, further comprises a double-sided printed circuit boardelongated contact elementsformed as tracks on a main surface of the printed circuit board

CLAIM 5.	The lighting arrangement of claim 1, wherein the coupling unit electrically coupled by means of cabling.  

CLAIM 6.	The lighting arrangement of claim 1, wherein the conductor device include a plurality of conductors in the inner region of the rail, such thatthe coupling unit electrically contact at least some of the conductors.  

CLAIM 7.	The lighting arrangement of claim 1, wherein the coupling unit includes a connector or an adapter

CLAIM 8.	The lighting arrangement of claim 1, wherein the conductor device is configured to carry at least one of less than 60 volts or more than 100 volts

CLAIM 9.	The lighting arrangement of claim 1, wherein the rail is configured to be suspended from an overhead structure

CLAIM 10.	The lighting arrangement of claim 1 further including an accommodating region extending , wherein the lighting module is configured to be inserted in the accommodating region.  

CLAIM 11.	The lighting arrangement of claim 1, wherein the coupling unit is configured to receive a control signal from the conductor device, and one of transmitting the [[a]] control signal to the interpreting

CLAIM 12.	

CLAIM 13.	The lighting arrangement of claim 1, further comprising at least one extension , wherein the lighting module is configured to be electrically coupled to the extension module, such is supplied with electrical energy by the 

CLAIM 14.	The lighting arrangement of claim [[13]]11, further comprising an extension , wherein the lighting module is configured to be electrically coupled to the extension moduleis controlled via the with the control signals provided by the conductor device

CLAIM 15.	A lighting arrangement comprising:
a rail including a web with an opening, and a plurality of conductors extending along therefrom; and
a coupling unit configured to be inserted into [[a]]the rail, 
wherein the coupling unit includes a first contact device configured to electrically at least one of the conductors, and a contacting section configured  to be received in the opening of the web when the coupling unit is inserted in the railandand configured to come into electrically conducting contact with at least one additional component

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STRINGER et al. (U.S. Pat. 5,013,251).

Regarding dependent claim 1, as best understood, STRINGER et al. discloses a lighting arrangement (as seen in Figure 1) having a rail 10 (as seen in Figure 3) which is designed for coupling-on and/or at least partially accommodating at least one lighting module 18 (as seen in Figure 1) or at least one lighting unit 18 (as seen in Figure 1) and comprises an inner region (interior of element 10, as seen in Figure 1) in which, along the rail 10, a conductor device 22/24 (as seen in Figure 3) is provided at least for providing electrical energy for supplying the lighting module 18 or the lighting unit 18 (see lines 58-67 of column 2); at least one indirect lighting module 18 (as seen in Figure 3) which is provided for the provision of indirect lighting (see lines 40 and 41 of column 2); and a coupling unit 35 (as seen in Figure 3) which can be coupled to the rail 10 (as seen in Figure 3) and is arranged at least to receive electrical energy from the conductor device 22/24 (as seen in Figure 3) and to supply the indirect lighting module 18 with electrical energy (see lines 14-36 of column 4); wherein the rail 10 comprises a web (profile of element 10, as seen in Figure 3) which is designed as a limit to the inner region of the rail 10 fitted with the conductor device 22/24 (as seen in Figure 3), wherein the rail 10 in the region of the web comprises a passage-opening 12 (as seen in Figure 1) and the coupling unit 35 comprises a contacting section 15 (as seen in Figure 3) which can be passed through the passage-opening 12 (as seen in Figure 3) in order to bring about electrical coupling of the indirect lighting module 18 to the coupling unit 35 (as seen in Figure 3). 

Regarding dependent claim 3, as best understood, STRINGER et al. further discloses characterized in that the coupling unit 35 comprises contact elements 48/50 (as seen in Figure 3), in particular punctiform contact elements 48/50 (as seen in Figure 3), by cooperation thereof with associated elongated contact elements 52/54 (as seen in Figure 3) of the indirect lighting module 18 the electrical coupling to the indirect lighting module 18 can be brought about (see lines 14-36 of column 4).

Regarding dependent claim 5, as best understood, STRINGER et al. further discloses characterized in that the coupling unit 35 and the indirect lighting module 18 for achieving the electrical coupling thereof are arranged by means of cabling 52/54 (as seen in Figure 3). 

Regarding dependent claim 6, as best understood, STRINGER et al. further discloses characterized in that the conductor device 22/24 is arranged in the inner region of the rail 10 (as seen in Figure 3) in such a way that conductors 22,24 of the conductor device 22/24 are located laterally of the coupling unit 35 when the coupling unit 35 is inserted into the inner region of the rail 10 (as seen in Figure 3). 

Regarding dependent claim 7, as best understood, STRINGER et al. further discloses characterized in that the coupling unit 35 is designed as a connecting unit 35 (as seen in Figure 3) or as an adapter unit 35 (as seen in Figure 3). 

Regarding dependent claim 8, as best understood, STRINGER et al. further discloses characterized in that the rail 10 is designed as a low- voltage rail or that the rail 10 is designed as a high- voltage rail, in particular a mains voltage rail (as evidenced by lines 22-34 of column 1). 

Regarding dependent claim 9, as best understood, STRINGER et al. further discloses characterized in that the rail 10 is provided for suspended attachment thereof, in particular on a ceiling or another part of a building or on another construction (as seen in Figure 1). 

Regarding dependent claim 10, as best understood, STRINGER et al. further discloses characterized in that the indirect lighting module 18 can be inserted into an accommodating region (inside of element 10, as seen in Figure 1) of the rail 10 which is formed in a cross-sectional profile of the rail 10 facing away from the inner region  (as seen in Figure 3). 

Regarding dependent claim 11, as best understood, STRINGER et al. further discloses characterized in that the conductor device 22/24 is further arranged for the provision of a control signal (ON/OFF signal, as evidenced by Figure 3), wherein the coupling unit 35 is arranged to receive the control signal from the conductor device 22/24 and to transmit a signal to the indirect lighting module 18 for control thereof (turning element 18 ON/OFF, as evidenced by Figure 3) and/or to control the indirect lighting module 18, and in particular in that the coupling unit 35 is arranged to relay the received control signal to the indirect lighting module 18 (turning element 18 ON/OFF, as evidenced by Figure 3) or is arranged to interpret the received control signal and to control the indirect lighting module 18 on the basis of the received control signal (turning element 18 ON/OFF, as evidenced by Figure 3) and/or to form a signal to be transmitted to the indirect lighting module 18 and to transmit it to the indirect lighting module 18 (turning element 18 ON/OFF, as evidenced by Figure 3). 

Regarding dependent claim 12, as best understood, STRINGER et al. further discloses characterized in that the control signal provided on the conductor device 22/24 can be interpreted by the coupling unit 30 or by the indirect lighting module 18 which is contacted with the coupling unit 30 by means of the contacting section 15 (turning element 18 ON/OFF, as evidenced by Figure 3). 

Regarding independent claim 15, as best understood, STRINGER et al. further discloses a coupling unit 35 (as seen in Figure 3) for a lighting arrangement 18 (as seen in Figure 1), wherein the coupling unit 35 can be inserted into a rail 10 of the lighting arrangement (as seen in Figure 3) and can be coupled to the rail 10 (as seen in Figure 3); wherein the coupling unit 35 comprises a first contact device 40/42 (as seen in Figure 3) in order to come into electrically conducting contact with conductors 22,24 of a conductor device 22/24 (as seen in Figure 3) extending along the rail 10 (as seen in Figure 3); and wherein the coupling unit 35 comprises a contacting section 48/50 (as seen in Figure 3) which is designed to be introduced into a passage-opening 12 (as seen in Figure 1) in a web (profile of element 10, as seen in Figure 3) of the rail 10 (as seen in Figure 3) during insertion of the coupling unit 35 into the rail 10 (as seen in Figure 3), wherein a second contact device 52/54 (as seen in Figure 3) arranged on the contacting section 48/50 (as seen in Figure 3) is provided to come into electrically conducting contact with a contact device of another component 18 (elements 52/54 are specifically provided to electrically connect elements 48/50 to another component 18, see lines 14-36 of column 4) and to electrically couple the coupling unit 35 to the other component 18 (see lines 14-36 of column 4).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over STRINGER et al. (U.S. Pat. 5,013,251). 

Regarding independent claim 4, as best understood, STRINGER et al. individually discloses all the limitations of the claim, as previously detailed, except characterized in that the indirect lighting module 18 comprises a double-sided printed circuit board, wherein the contact elements 52/54 of the indirect lighting module 18 are designed as tracks on a main surface of the printed circuit board.
However, the examiner takes Official Notice of the use and advantages of double-sided printed circuit board, specifically those including conductive track on at least one surface, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known double-sided printed circuit board for the lighting module 18 in the patented apparatus of STRINGER et al., to obtain the predictable result of enabling the lighting module 18 to be removably coupled to the coupling unit 30. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over STRINGER et al. (U.S. Pat. 5,013,251) in view of MOORE (U.S. Pat. 8,220,953). 

Regarding independent claim 13, as best understood, STRINGER et al. individually discloses all the limitations of the claim, as previously detailed, except characterized in that the indirect lighting module 18 is arranged to be electrically coupled to at least one extension indirect lighting module in such a way that the extension indirect lighting module can be supplied with electrical energy by the indirect lighting module 18 through the coupling unit 35.
However, MOORE discloses a lighting arrangement (as seen in Figure 1C) including a rail 62 (as seen in Figure 1A) having a plurality of conductors 72 (as seen in Figure 1C), a coupling unit 42 (as seen in Figure 1C) configured to be received in the rail 62 (as seen in Figure 1C) and electrically connect with the plurality of conductors 72 (as seen in Figure 1C), and a lighting module 20 (as seen in Figure 1C) configured to be connected to the coupling unit 42 to receive electrical power therefrom (see lines 1-19 of column 3). The lighting module 20 including means 50 (as seen in Figure 1C) for electrically coupling to at least one extension lighting module (see lines 62-67 of column 4) and providing electrical power received from the coupling unit 42 the extension lighting module (see lines 62-67 of column 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art means 50 of MOORE with the patented lighting arrangement of STRINGER et al., according to the known methods taught by MOORE, to yield the predictable result of enabling the lighting module 18 to electrically connect to additional lighting modules (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding independent claim 14, as best understood, STRINGER et al. and MOORE individually disclose, or at least suggest when combination, all the limitations of the claim, as previously detailed, the detailed modification characterized in that the indirect lighting module 18 of STRINGER is arranged to be coupled to the extension indirect lighting module of MOORE in such a way that the extension indirect lighting module of MOORE can be controlled via the indirect lighting module 18 of STRINGER corresponding to those control signals (ON/OFF signal) by means of which the control of the indirect lighting module 18 of STRINGER is effected (inherent result of the module 18 of STRINGER providing power to the extension indirect lighting module of MOORE).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valtonen (U.S. Pat. 3,559,146), Lodhie et al. (U.S. Pat. App. Pub. 2007/0285949), Speidel et al. (U.S. Pat. 7,744,386), Piepgras et al. (U.S. Pat. 8,061,865), Ladstaetter (U.S. Pat. 9,845,942), Booth et al. (U.S. Pat. 11,448,386), Hierzer (U.S. Pat. App. Pub. 2022/0307662), and Hierzer (U.S. Pat. 2022/0307679) disclose lighting arrangements including a rai having a plurality of conductors extending along an inner surface, a coupling unit configured to be received in the rail and electrically connect with the plurality of conductors, and a lighting module configured to be connected to the coupling unit to receive electrical power.
Careglio et al. (U.S. Pat. 4,130,860), Lim (U.S. Pat. 5,521,805), and Hendrikus (U.S. Pat. 7,513,640) disclose lighting modules including means for electrically coupling to at least one other lighting module and providing electrical power received from an external source to such other lighting module.

Allowable Subject Matter
Claim 2, as best understood, would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875